DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 04/28/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Duty of Disclosure
4.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
(1)    Prior art cited in search reports of a foreign patent office in a counterpart
application” (Rule 1.56).  In the instant case, corresponding pending corresponding foreign applications EP 3905060 (Application # 21170365), JP 202184247A, and CN 113672768A have been filed and yet, no search reports (if they exist) and corresponding office actions (if they exist) have been submitted to the office in a supplemental information disclosure statement. 
Claim Rejections - 35 USC § 101
5.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Independent claim 1 is directed towards a system.  However, all of the elements claimed could be reasonably interpreted by an ordinary artisan as being software alone, and thus is directed to software per se, which is non-statutory.

Dependent claims 2-19 are rejected for incorporating the deficiencies of independent claim 1.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
9.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to whether the claimed “one or more video content descriptors” in the limitation “wherein each video segment in the library of available video segments is associated with one or more video content descriptors” refers to the earlier claimed “one or more video content descriptors” in the limitations “process the retrieved text, at least in part using Natural Language Processing, to transform the content query to a set comprising one or more video content descriptors” and “identify one or more video segments of a plurality of available video segments, using the one or more video content descriptors” in independent 1.
	Dependent claim 10 is rejected for incorporating the deficiencies of dependent claim 9.
	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to whether the claimed “one or more video content descriptors” in the limitation “a mapping database comprising a mapping table which links each available video segment to one or more video content descriptors” refers to the earlier claimed “one or more video content descriptors” in the limitations “process the retrieved text, at least in part using Natural Language Processing, to transform the content query to a set comprising one or more video content descriptors” and “identify one or more video segments of a plurality of available video segments, using the one or more video content descriptors” in independent 1.
	Dependent claims 12-13 are rejected for incorporating the deficiencies of dependent claim 11.
	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“video segment” in the limitation “wherein the software further causes the processor to: receive a video segment” refers to the earlier claimed “one or more video segments” in the limitation “identify one or more video segments of a plurality of available video segments, using the one or more video content descriptors” in independent 1.
	Dependent claim 17 is rejected for incorporating the deficiencies of dependent claim 16.
	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to whether the claimed “one or more video content descriptors” in the limitation “wherein the mapping table links the received video segment to one or more video content descriptors” refers to the earlier claimed “one or more video content descriptors” in the limitations “process the retrieved text, at least in part using Natural Language Processing, to transform the content query to a set comprising one or more video content descriptors” and “identify one or more video segments of a plurality of available video segments, using the one or more video content descriptors” in independent 1.
	Dependent claim 17 is rejected for incorporating the deficiencies of dependent claim 16.
Claim Objections
10.	Claim 14 is objected to because of the following informalities:  The applicant is reminded that all claims must end with a period.  Appropriate correction is required.
	Dependent claim 15 is objected to for incorporating the deficiencies of dependent claim 14.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
13.	Claims 1, 6-8, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moxley et al. (U.S. PGPUB 2014/0280089).
14.	Regarding claim 1, Moxley teaches a system comprising:
A)  software which when executed by a processor, causes the processor to:  receive a content query (Paragraphs 32 and 35; Figures 2 and 4-5); 
B)  retrieve, from one or more information sources, text that relates to the content query (Paragraphs 27, 33, and 37, Figures 2 and 4-5); 

D)  identify one or more video segments of a plurality of available video segments, using the one or more video content descriptors (Paragraphs 24, 27, 42, and 43, Figures 2 and 4-6).
	The examiner notes that Moxley teaches “software which when executed by a processor, causes the processor to:  receive a content query” as “user interface 200 includes search query box 218 containing received search query 202. In some implementations, search query 202 is received using textual input, voice command, image drag-and-drop, gesture recognition, camera input, any other suitable technique, or any combination thereof” (Paragraph 32) and “Diagram 300 shows the natural language processing of the search query "Tom Hanks Movies in 2010."” (Paragraph 35).  The examiner further notes that a received user query (such as “Tom Hanks Movies in 2010”) teaches the claimed received content query.  The examiner further notes that Moxley teaches “retrieve, from one or more information sources, text that relates to the content query” as “In an example, content block 108 includes an index of webpages on the internet containing text, images, videos, links, other suitable content, and any combination thereof” (Paragraph 27), “the system identifies Entity1 212, Entity2 214, and Entity3 216 from the search results based on whether the entity reference corresponds to the entity. In some implementations, the system identifies entities 212, 214, and 216 by parsing each result in the set of results 204, 206, and 208. In some implementations, the system uses natural language processing to parse each result in the set of results. In some implementations, each result in the set of results is associated respectively with at least one entity. In some implementations, the system displays identified entities 212, 214, and 216 in entity selection panel 210” (Paragraph 33), and “The system identifies one or more attributes for selected Entity2 414. In some implementations, the system parses each result in a set of results associated with the selected entity to identify the one or more attributes. In some implementations the system uses natural language processing, as described above in relation to FIG. 3, to parse each result in a set of results. For example, in a web search engine context, the system may be configured to access and parse webpages in order to identify entity references contained in the webpages as well as attribute information associated with respective entity references also contained in the websites” (Paragraph 37).  The examiner further notes that parsing search result webpages (which is defined to include text content) for entities and/or attributes via the use of natural language processing (NLP) teaches the claimed retrieving of text.  The examiner further notes that Moxley teaches “process the retrieved text, at least in part using Natural Language Processing, to transform the content query to a set comprising one or more video content descriptors” as “In an example, content block 108 includes an index of webpages on the internet containing text, images, videos, links, other suitable content, and any combination thereof” (Paragraph 27), “the system identifies Entity1 212, Entity2 214, and Entity3 216 from the search results based on whether the entity reference corresponds to the entity. In some implementations, the system identifies entities 212, 214, and 216 by parsing each result in the set of results 204, 206, and 208. In some implementations, the system uses natural language processing to parse each result in Moxley teach the claimed processing.  The examiner further notes that Moxley teaches “identify one or more video segments of a plurality of available video segments, using the one or more video content descriptors” as “Processing block 106 processes the search query from search query block 102, data from structured data block 104, and content from content block 108 to determine a set of results that is provided to output block 110” (Paragraph 24), “In an example, content block 108 includes an index of webpages on the internet containing text, images, videos, links, other suitable content, and any combination thereof” (Paragraph 27), “FIG. 5 shows an illustrative example of a user interface 500 for updating search results in accordance with some implementations of the present disclosure. In some implementations, user interface 500 includes search query box 512 and search button 516. One or more additional search queries, for example, [Entity2+Attribute1] 518, [Entity2+Attribute2] 520, [Entity2+Attribute3] 522, [Entity2+Attribute4] 524, are shown in query selection box 504. In some implementations, the system provides a mechanism for selection and de-selection of 

Regarding claim 6, Moxley further teaches a system comprising:
A)  wherein the one or more information sources comprise the Internet (Paragraphs 27, 33, and 37, Figures 2 and 4-5); 
B)  wherein relevant information is retrieved from the Internet by Web Scraping based on the identified search terms (Paragraphs 27, 33, and 37, Figures 2 and 4-5).
	The examiner notes that Moxley teaches “wherein the one or more information sources comprise the Internet” as “In an example, content block 108 includes an index of webpages on the internet containing text, images, videos, links, other suitable content, and any combination thereof” (Paragraph 27), “the system identifies Entity1 212, Entity2 214, and Entity3 216 from the search results based on whether the entity reference corresponds to the entity. In some implementations, the system identifies entities 212, 214, and 216 by parsing each result in the set of results 204, 206, and 208. In some implementations, the system uses natural language processing to parse each result in the set of results. In some implementations, each result in the set of results is associated respectively with at least one entity. In some implementations, the system displays identified entities 212, 214, and 216 in entity selection panel 210” (Paragraph 33), and “The system identifies one or more attributes for selected Entity2 414. In some implementations, the system parses each result in a set of results associated with the selected entity to identify the one or more attributes. In some implementations the system uses natural language processing, as described above in relation to FIG. 3, to parse each result in a set of results. For example, in a web search engine context, the system may be configured to access and parse webpages in order to identify entity references contained in the webpages as well as Moxley teaches “wherein relevant information is retrieved from the Internet by Web Scraping based on the identified search terms” as “In an example, content block 108 includes an index of webpages on the internet containing text, images, videos, links, other suitable content, and any combination thereof” (Paragraph 27), “the system identifies Entity1 212, Entity2 214, and Entity3 216 from the search results based on whether the entity reference corresponds to the entity. In some implementations, the system identifies entities 212, 214, and 216 by parsing each result in the set of results 204, 206, and 208. In some implementations, the system uses natural language processing to parse each result in the set of results. In some implementations, each result in the set of results is associated respectively with at least one entity. In some implementations, the system displays identified entities 212, 214, and 216 in entity selection panel 210” (Paragraph 33), and “The system identifies one or more attributes for selected Entity2 414. In some implementations, the system parses each result in a set of results associated with the selected entity to identify the one or more attributes. In some implementations the system uses natural language processing, as described above in relation to FIG. 3, to parse each result in a set of results. For example, in a web search engine context, the system may be configured to access and parse webpages in order to identify entity references contained in the webpages as well as attribute information associated with respective entity references also contained in the websites” (Paragraph 37).  The examiner further notes that parsing search result webpages (i.e. Internet information sources) for entities and/or attributes via the use of natural language processing (NLP) (i.e. scraping) teaches the aforementioned.  Specifically, parsing web pages entails scraping such web pages.  

	Regarding claim 7, Moxley further teaches a system comprising:
A)  wherein the video content descriptors comprise one or more of: an object descriptor; an object lifetime descriptor; a face descriptor; a context descriptor; a semantic descriptor; a category descriptor; an emotion descriptor; a locale descriptor; a demographic descriptor; an action descriptor; a time-of-day descriptor; a season-of-the-year descriptor; and a weather descriptor (Paragraph 43).
	The examiner notes that Moxley teaches “wherein the video content descriptors comprise one or more of: an object descriptor; an object lifetime descriptor; a face descriptor; a context descriptor; a semantic descriptor; a category descriptor; an emotion descriptor; a locale descriptor; a demographic descriptor; an action descriptor; a time-of-day descriptor; a season-of-the-year descriptor; and a weather descriptor” as “FIG. 6 is exemplary diagram 600 of illustrative additional search queries in accordance with some implementations of the present disclosure. The illustrated diagram shows how the system can process an original search query for [Kate Middleton] in order to generate and augmented search queries [Kate Middleton]+[wedding], [Kate Middleton]+[St. Andrews University], and [Kate Middleton]+[sister]. Additional search queries 604, 606, and 608 are shown with 

Regarding claim 8, Moxley further teaches a system comprising:
A)  wherein each of the one or more video content descriptors is associated with a relevance score, indicating relevance in relation to the content query (Paragraphs 38-39).
	The examiner notes that Moxley teaches “wherein each of the one or more video content descriptors is associated with a relevance score, indicating relevance in relation to the content query” as “the system ranks the one or more attributes and generates one or more additional search queries based on the search query, the at least one entity, the one or more attributes, and the ranking of the one or more attributes. In some implementations, the system may use the ranking to order the display of the one or more additional search queries. For example, the system may display a list of additional search queries, and in the list, an additional search query based on a higher ranking attribute may appear nearer the top of the list than an additional search query based on a lower ranking attribute. In some implementations the system may use the ranking to determine which of the one or more attributes to use in generating one or more additional search queries. For example, if an attribute has a particularly low ranking relative to the other of the one or more attributes, the system may determine not to use the attribute to generate an additional search query.  In some implementations, the ranking is based on the number of occurrences, frequency of occurrence, or both of one or more attributes in a document, such as a webpage, where number is an absolute count within a document and frequency is a count within the document normalized by the length of the document. In some implementations, the system determines the ranking based in part on the number of occurrence, frequency of occurrence, or both, of the one or more attributes across a number of documents. In an example, an attribute occurring at a location proximate to the selected entity may be ranked higher than an attribute occurring at a location distal to the selected entity. The location with respect to the layout of the document may be based on, for example, whether an attribute occurs at the top of the page, in the first sentence of a paragraph, within a title, within a picture caption, or in any other suitably prominent place in the document. In some implementations, the system determines the ranking based in part on one or more of the location, number of occurrence, and frequency of occurrence” (Paragraphs 38-39).  The examiner further notes that ranking of the ascertained attributes (i.e. video content descriptors) entails the use of a relevance score with respect to the term(s) of the initial query.

Regarding claim 20, Moxley teaches a method comprising:
A)  receiving a content query (Paragraphs 32 and 35; Figures 2 and 4-5); 
B)  retrieving, from one or more information sources, text that relates to the content query (Paragraphs 27, 33, and 37, Figures 2 and 4-5); 
C)  process the retrieved text, at least in part using Natural Language Processing, to transform the content query to a set comprising one or more video content descriptors (Paragraphs 27, 33, 37, 38, and 43, Figures 2 and 4-6); and 

	The examiner notes that Moxley teaches “receiving a content query” as “user interface 200 includes search query box 218 containing received search query 202. In some implementations, search query 202 is received using textual input, voice command, image drag-and-drop, gesture recognition, camera input, any other suitable technique, or any combination thereof” (Paragraph 32) and “Diagram 300 shows the natural language processing of the search query "Tom Hanks Movies in 2010."” (Paragraph 35).  The examiner further notes that a received user query (such as “Tom Hanks Movies in 2010”) teaches the claimed received content query.  The examiner further notes that Moxley teaches “retrieving, from one or more information sources, text that relates to the content query” as “In an example, content block 108 includes an index of webpages on the internet containing text, images, videos, links, other suitable content, and any combination thereof” (Paragraph 27), “the system identifies Entity1 212, Entity2 214, and Entity3 216 from the search results based on whether the entity reference corresponds to the entity. In some implementations, the system identifies entities 212, 214, and 216 by parsing each result in the set of results 204, 206, and 208. In some implementations, the system uses natural language processing to parse each result in the set of results. In some implementations, each result in the set of results is associated respectively with at least one entity. In some implementations, the system displays identified entities 212, 214, and 216 in entity selection panel 210” (Paragraph 33), and “The system identifies one or more attributes for selected Entity2 414. In some implementations, the system parses each result in a set of results associated with the selected entity to identify the one or more attributes. In some implementations the system uses natural language processing, as described above in relation to FIG. 3, to parse each result in a set of results. For example, in a web search engine context, the system may be configured to access and parse webpages in order to identify entity references contained in the webpages as well as attribute information associated with respective entity references also contained in the websites” (Paragraph 37).  The examiner further notes that parsing search result webpages (which is defined to include text content) for entities and/or attributes via the use of natural language processing (NLP) teaches the claimed retrieving of text.  The examiner further notes that Moxley teaches “processing the retrieved text information, at least in part using Artificial Intelligence, to identify one or more video content descriptors related to the content query” as “In an example, content block 108 includes an index of webpages on the internet containing text, images, videos, links, other suitable content, and any combination thereof” (Paragraph 27), “the system identifies Entity1 212, Entity2 214, and Entity3 216 from the search results based on whether the entity reference corresponds to the entity. In some implementations, the system identifies entities 212, 214, and 216 by parsing each result in the set of results 204, 206, and 208. In some implementations, the system uses natural language processing to parse each result in the set of results. In some implementations, each result in the set of results is associated respectively with at least one entity. In some implementations, the system displays identified entities 212, 214, and 216 in entity selection panel 210” (Paragraph 33), “The system identifies one or Moxley teach the claimed processing.  The examiner further notes that Moxley teaches “identifying one or more video segments of a plurality of available video segments, using the one or more video content descriptors” as “Processing block 106 processes the search query from search query block 102, data from structured data block 104, and content from content block 108 to determine a set of results that is provided to output block 110” (Paragraph 24), “In an example, content block 108 includes an index of webpages on the internet containing text, images, videos, links, other suitable content, and any combination thereof” (Paragraph 27), “FIG. 5 shows an illustrative example of a user interface 500 for updating search results in accordance with some implementations of the present disclosure. In some implementations, user interface 500 includes search query box 512 and search button 516. One or more additional search queries, for example, [Entity2+Attribute1] 518, [Entity2+Attribute2] 520, [Entity2+Attribute3] 522, [Entity2+Attribute4] 524, are shown in query selection box 504. In some implementations, the system provides a mechanism for selection and de-selection of the one or more additional search queries. For example, checkboxes are an exemplary mechanism for selection and de-selection of the one or more additional search queries. [Entity2+Attribute1] 518 is shown as selected in the illustrated example. 

	Regarding claim 21, Moxley further teaches a method comprising:
A)  A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of the method of claim 20 (Paragraph 75, Figure 11).
	The examiner notes that Moxley teaches “A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of the method of claim 20” as “FIG. 11 shows illustrative computer system 1100 in accordance with some implementations of the present disclosure. System 1100 may include one or more computing device 1102. In some implementations, computing device 1102, and any other device of system 1100, includes one or more computers and/or one or more processors. In some implementations, a processor includes one or more hardware processors, for example, integrated circuits, one or more software modules, computer-readable media such as memory, firmware, or any combination thereof. In some implementations, computing device 1102 includes one or more computer-readable medium storing software, include instructions for execution by the one or more processors for performing the techniques discussed above with respect to FIGS. 7 and 8, or any other techniques disclosed herein. In some implementations, computing device 1102 includes a smartphone, tablet computer, desktop computer, laptop computer, server, personal digital assistant (PDA), portable audio player, portable video player, mobile gaming device, other suitable user device capable of providing content, or any combination thereof” (Paragraph 75).  The examiner further notes that a computing device 1102 clearly teaches a non-transitory computer readable medium.
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moxley et al. (U.S. PGPUB 2014/0280089) as applied to claims 1, 6-8, and 20-21 above, and further in view of Markatopoulou et al. (Article entitled “Query and Keyframe Representations for Ad-hoc Video Search”, dated 09 June 2017).
19.	Regarding claim 2, Moxley does not explicitly teach a system comprising:
A)  wherein each of the one or more video content descriptors is a word that is identified by Natural Language Processing to be within a predetermined distance of the content query in the retrieved text.
	Markatopoulou, however, teaches “wherein each of the one or more video content descriptors is a word that is identified by Natural Language Processing to be within a predetermined distance of the content query in the retrieved text” as “In this work we present a fully-automatic AVS method that uses solely a natural-language textual query to retrieve related video shots from a video collection” (Section 1) and “A set of NLP steps is applied in order to translate the query in a set of related concepts chosen from the concept set C… The complete textual description of Q is compared with each concept in C for “semantic relatedness” in terms of the Explicit Semantic Analysis (ESA) measure (which returns a real number in the [0,1] interval) [8]. Those concepts that are semantically close to the query, i.e., the concepts that have ESA value higher than a threshold θ, are added in the set C Q” (Section 3.3).
	The examiner further notes that the secondary reference of Markatopoulou teaches the concept of using NLP to identify concepts (i.e. “words”) within a threshold distance to query terms.  The combination would result in the use of such NLP & distances to identify the video content descriptors in the retrieved text of Moxley. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Markatopoulou’s would have allowed Moxley’s to provide a method for more Markatopoulou (Section 1).
20.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moxley et al. (U.S. PGPUB 2014/0280089) as applied to claims 1, 6-8, and 20-21 above, and further in view of Shukla et al. (U.S. Patent 8,346,791).
21.	Regarding claim 3, Moxley does not explicitly teach a system comprising:
A)  wherein retrieving text that relates to the content query further comprises: processing the content query to identify one or more search terms related to the content query; and 
B)  retrieving text, from the one or more information sources, that includes at least one of the one or more identified search terms.
	Shukla, however, teaches “wherein retrieving text that relates to the content query further comprises: processing the content query to identify one or more search terms related to the content query” as “In some implementations, the candidate list generator 304 can transform one or more search terms in a way designed to preserve the meaning of the query 109 (e.g., using synonyms or stem reduction), and the transformed query can be used to search the augmentation query store 116” (Column 12, lines 24-28) and “retrieving text, from the one or more information sources, that includes at least one of the one or more identified search terms” as “In some implementations, the candidate list generator 304 can transform one or more search terms in a way designed to preserve the meaning of the query 109 (e.g., using synonyms or stem reduction), and the transformed query can be used to search the augmentation query store 116. A variety of processes can be used to transform queries. For example, the candidate list generator 304 can replace one or more search terms with synonyms, e.g., "dental surgeon San Francisco Calif." where "dental surgeon" is substituted for "orthodontist dentist."… The candidate list generator 304 compares the search terms within the query 109 and any number of permutations of the search terms to queries stored in the augmentation query store 116 to identify a list of candidate queries and provides the identified candidate augmentation queries to a candidate selector 306. The candidate selector 306 determines one or more best-related and/or best-performing queries from the list of candidate queries” (Column 12, lines 24-43).
	The examiner further notes that the secondary reference of Shukla teaches the concept ascertaining synonyms (i.e. related search terms) for an input query in order to modify that input query.  The combination would result in the use of such a modified query as the query that is used to search the information sources in Moxley.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Shukla’s would have allowed Moxley’s to provide a method for more Shukla (Column 1, lines 24-25).
22.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moxley et al. (U.S. PGPUB 2014/0280089) as applied to claims 1, 6-8, and 20-21 above, and further in view of Shukla et al. (U.S. Patent 8,346,791) as applied to claim 3 above, and further in view of Markatopoulou et al. (Article entitled “Query and Keyframe Representations for Ad-hoc Video Search”, dated 09 June 2017).
23.	Regarding claim 4, Moxley and Shukla do not explicitly teach a system comprising:
A)  wherein each of the one or more video content descriptors is a word that is identified by Natural Language Processing to be within a predetermined distance of the content query or one of the search terms in the retrieved text.
	Markatopoulou, however, teaches “wherein each of the one or more video content descriptors is a word that is identified by Natural Language Processing to be within a predetermined distance of the content query or one of the search terms in the retrieved text” as “In this work we present a fully-automatic AVS method that uses solely a natural-language textual query to retrieve related video shots from a video collection” (Section 1) and “A set of NLP steps is applied in order to translate the query in a set of related concepts chosen from the concept set C… The complete textual description of Q is compared with each concept in C for “semantic relatedness” in terms of the Explicit Semantic Analysis (ESA) measure (which returns a real number in the [0,1] interval) [8]. Those concepts that are semantically close to the query, i.e., the concepts that have ESA value higher than a threshold θ, are added in the set C Q” (Section 3.3).
	The examiner further notes that the secondary reference of Markatopoulou teaches the concept of using NLP to identify concepts (i.e. “words”) within a threshold distance to query terms.  The combination would result in the use of such NLP & distances to identify the video content descriptors in the retrieved text of Moxley. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Markatopoulou’s would have allowed Moxley’s and Shukla’s to provide a method for more efficiently ascertaining concepts of video queries, as noted by Markatopoulou (Section 1).
24.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moxley et al. (U.S. PGPUB 2014/0280089) as applied to claims 1, 6-8, and 20-21 above, and further in view of Jeong et al. (U.S. PGPUB 2011/0182518).
25.	Regarding claim 5, Moxley further teaches a system comprising:
A)  wherein the content query comprises an image (Paragraphs 19 and 32).
	The examiner notes that Moxley teaches “wherein the content query comprises an image” as “Search queries may be textual, image-based, audio-based, video-based, based in any other suitable format, or any combination thereof” (Paragraph 19) and “In some implementations, search query 202 is received using textual input, voice command, image drag-and-drop, gesture recognition, camera input, any other suitable technique, or any combination thereof” (Paragraph 32).  The examiner further notes that a received query can clearly include image(s).
Moxley does not explicitly teach:
B)  wherein the system is further configured to extract image metadata and/or image descriptors from the received image.
	Jeong, however, teaches “wherein the system is further configured to extract image metadata and/or image descriptors from the received image” as “When an input image to be searched for is input, the metadata read unit 210 reads metadata of the input image and determines whether a unique identifier exists in the metadata” (Paragraph 26) and “in a case where the unique identifier exists in the metadata, the image searching unit 230 searches for the original image in the target device 120 by using the unique identifier. In more detail, the image searching unit 230 may search for an image having the same unique identifier as the input image from among images stored in the target device 120 connected to the image searching apparatus 200 via a network 130, and may determine that a found image having the same unique identifier is the original image” (Paragraph 39).
	The examiner further notes that the secondary reference of Jeong teaches the concept of reading and extracting query image metadata (which is subsequently used to search for images).  The combination would result in the reading and extracting of metadata of the query image in Moxley.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Jeong’s would have allowed Moxley’s to provide a method for more efficiently searching for multimedia content, as noted by Jeong (Paragraph 7).
26.	Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moxley et al. (U.S. PGPUB 2014/0280089) as applied to claims 1, 6-8, and 20-21 above, and further in view of Choudhry et al. (U.S. Patent 8,185,543).
27.	Regarding claim 9, Moxley does not explicitly teach a system comprising:
A)  a content database comprising a library of available video segments; 
B)  wherein each video segment in the library of available video segments is associated with one or more video content descriptors.
	Choudhry, however, teaches “a content database comprising a library of available video segments” as “the content server 106 comprises a processor a memory. The content server 106 in one embodiment previously has received video content, processed the video content, indexed the video content, and stored the video content, for example in a content database on the server” (Column 3, lines 48-53) and “wherein each video segment in the library of available video segments is associated with one or more video content descriptors” as “the content server 106 comprises a processor a memory. The content server 106 in one embodiment previously has received video content, processed the video content, indexed the video content, and stored the video content, for example in a content database on the server” (Column 3, lines 48-53), “The processor of the content server 106 can further process video content, for example, by determining if the video content contains errors and/or determining if the video content is a duplicate. In addition, the content server 106 is configured to determine key terms and words associated with the video content that can be used to index the video content according to one embodiment. For example, program guide information can be used to determine terms or words appearing in the title of the video content, the actors or people appearing in the video content, a 
	The examiner further notes that the secondary reference of Choudhry teaches the concept of storing videos in a database.  Moreover, Choudhry teaches that an index of such stored videos is maintained.  Such an index houses characteristics (i.e. video content descriptors) that are associated with the stored videos.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Choudhry’s would have allowed Moxley’s to provide a method for reducing unreliable video search results, as noted by Choudhry (Column 1, lines 52-60).

Regarding claim 10, Moxley does not explicitly teach a system comprising:
A)  wherein the software further causes the processor to identify the one or more video segments of the plurality of available video segments, by matching at least one identified video content descriptor with a video content descriptor associated with a video segment in the library of available video segments.
	Choudhry, however, teaches “wherein the software further causes the processor to identify the one or more video segments of the plurality of available video segments, by matching at least one identified video content descriptor with a video content descriptor associated with a video segment in the library of available video segments” as “the content server 106 comprises a processor a memory. The content server 106 in one embodiment previously has received video content, processed the video content, indexed the video content, and stored the video content, for example in a content database on the server” (Column 3, lines 48-53), “The processor of the content server 106 can further process video content, for example, by determining if the video content contains errors and/or determining if the video content 
	The examiner further notes that the secondary reference of Choudhry teaches the concept of storing videos in a database.  Moreover, Choudhry teaches that an index of such stored videos is maintained.  Such an index houses video characteristics (i.e. video content descriptors) that are associated with the stored videos and are subsequently used to match against user queries.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Choudhry’s would have allowed Moxley’s to provide a method for reducing unreliable video search results, as noted by Choudhry (Column 1, lines 52-60).

	Regarding claim 11, Moxley does not explicitly teach a system comprising:
A)  a mapping database comprising a mapping table which links each available video segment to one or more video content descriptors.
	Choudhry, however, teaches “a mapping database comprising a mapping table which links each available video segment to one or more video content descriptors” as “the content server 106 comprises a processor a memory. The content server 106 in one embodiment previously has received video content, processed the video content, indexed the video content, and stored the video content, for example in a content database on the server” (Column 3, 
	The examiner further notes that the secondary reference of Choudhry teaches the concept of storing an index (i.e. a mapping table) of videos in a database.  Moreover, Choudhry teaches that an index (i.e. mapping table) of such stored videos is maintained and houses video characteristics (i.e. video content descriptors) that are associated with the stored videos and are subsequently used to match against user queries.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because Choudhry’s would have allowed Moxley’s to provide a method for reducing unreliable video search results, as noted by Choudhry (Column 1, lines 52-60).

Regarding claim 13, Moxley does not explicitly teach a system comprising:
A)  wherein the software further causes the processor to identify the one or more video segments of the plurality of available video segments, by querying the mapping table with the at least one identified video content descriptor.
	Choudhry, however, teaches “wherein the software further causes the processor to identify the one or more video segments of the plurality of available video segments, by querying the mapping table with the at least one identified video content descriptor” as “the content server 106 comprises a processor a memory. The content server 106 in one embodiment previously has received video content, processed the video content, indexed the video content, and stored the video content, for example in a content database on the server” (Column 3, lines 48-53), “A content server 106 stores a large number of video articles and/or documents indexed (and/or retrieved) from different websites. Alternately, or in addition, the content server 106 stores an index of documents on various websites. "Documents" are understood here to be any form of indexable content, including textual documents in any text or graphics format, images, video, audio, multimedia, presentations, web pages (which can include embedded hyperlinks and other metadata, and/or programs, e.g., in javascript), and so forth” (Column 4, lines 26-35), “The processor of the content server 106 can further process video content, for example, by determining if the video content contains errors and/or determining if the video content is a duplicate. In addition, the content server 106 is configured to determine key terms and words associated with the video content that can be used to index the video content according to one embodiment. For example, program guide information can be used to determine terms or words appearing in the title of the video content, the actors or people appearing in the video content, a summary of the subject matter and other general information associated with the video content. In one embodiment, terms or words appearing in the audio associated with the video content is identified using associated closed captioning text and/or voice to text of the associated audio portion of the video content and text is recognized using optical character recognition of text associated with the video. In one embodiment, the content server 106 associates an identifier, such as a number, a time stamp, a location, a time segment, and/or a scene, with the video content and associate this identifier with the determined key terms and words associated with the video content in an inverted index. Other indexing techniques can be utilized by an indexer to index video content. Processed and stored video content is referred to as a video article herein” (Column 4, lines 61-67-Column 5, lines 1-18), “determining 410 a video-oriented characteristic for a video article comprises indexing and storing the video article and video-oriented characteristic in a database” (Column 10, lines 3-6), and “For example, if the search query is "billy crystal" then the media-content-management engine can locate all video articles relevant to this query. The articles may comprise, for example, 
	The examiner further notes that the secondary reference of Choudhry teaches the concept of storing an index (i.e. a mapping table) of videos in a database.  Moreover, Choudhry teaches that an index (i.e. mapping table) of such stored videos is maintained and houses video characteristics (i.e. video content descriptors) that are associated with the stored videos and are subsequently used to match against user queries.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Choudhry’s would have allowed Moxley’s to provide a method for reducing unreliable video search results, as noted by Choudhry (Column 1, lines 52-60).

	Regarding claim 14, Moxley does not explicitly teach a system comprising:
A)  wherein the software further causes the processor to: identify or obtain a representative image for each of the one or more identified video segments; and 
B)  output the representative image of each of the one or more identified video segments.
	Choudhry, however, teaches “wherein the software further causes the processor to: identify or obtain a representative image for each of the one or more identified video segments” as “The video results display 910 includes video display elements 735 like those discussed in conjunction with FIG. 7a. The video display elements 735 include a video display area 745, a start video button 750, and a video article name 755 as described above. In one embodiment, the video display area is a "thumbnail," or a much reduced representation of the video article” (Column 15, lines 43-49) and “wherein the software further causes the processor to: identify or obtain a representative image for each of the one or more identified video segments” as “The video results display 910 includes video display elements 735 like those discussed in conjunction with FIG. 7a. The video display elements 735 include a video display area 745, a start video button 750, and a video article name 755 as described above. In one embodiment, the video display area is a "thumbnail," or a much reduced representation of the video article” (Column 15, lines 43-49).
	The examiner further notes that the secondary reference of Choudhry teaches the concept of displaying thumbnails (i.e. the claimed representative image) that correspond to video search results as shown in Figure 9a.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Choudhry’s would have allowed Moxley’s to provide a method for reducing unreliable video search results, as noted by Choudhry (Column 1, lines 52-60).

Regarding claim 15, Moxley does not explicitly teach a system comprising:

B)  output the representative images in order of the rankings of their respective video segments.
	Choudhry, however, teaches “wherein the software further causes the processor to: rank the one or more identified video segments based on a relevance score, the relevance score indicating the level of similarity of each identified video segment to the content query” as “a search is conducted in response to receiving the query in one embodiment. For example, the video content in, e.g., a content database, is searched to generate a set of relevant search results according to a query corresponding to any of the above-discussed embodiments. The set of relevant search results can include one or more search results. The set of relevant search results are output to the user via client 118 in one embodiment.  The relevant video articles determined in this block can be potentially numerous compared to the search result that may ultimately be returned to the user following ranking, sorting, and presenting the relevant video articles. The relevant video articles determined in this block can be sorted by relevance using a traditional method, or can be sorted by date and time” (Column 6, lines 5-17) and “output the representative images in order of the rankings of their respective video segments” as “a search is conducted in response to receiving the query in one embodiment. For example, the video content in, e.g., a content database, is searched to generate a set of relevant search results according to a query corresponding to any of the above-discussed embodiments. The set of relevant search results can include one or more search results. The set of relevant search results are output to the user via client 118 in one embodiment.  The relevant video articles determined in this block can be potentially numerous compared to the search result that may ultimately be returned to the user following ranking, sorting, and presenting the relevant video articles. The relevant video articles determined in this block can be sorted by relevance using a traditional method, or can be sorted by date and time” (Column 6, lines 5-17) and “The video results display 910 includes video display elements 735 like those discussed in conjunction with FIG. 7a. The video display elements 735 include a video display area 745, a start video button 750, and a video article name 755 as described above. In one embodiment, the video display area is a "thumbnail," or a much reduced representation of the video article” (Column 15, lines 43-49).
	The examiner further notes that the secondary reference of Choudhry teaches the concept of displaying thumbnails (i.e. the claimed representative image) that correspond to video search results as shown in Figure 9a.  Such video search results are ranked and sorted based off of relevance to a user query.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Choudhry’s would have allowed Moxley’s to provide a method for reducing unreliable video search results, as noted by Choudhry (Column 1, lines 52-60).
28.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moxley et al. (U.S. PGPUB 2014/0280089) as applied to claims 1, 6-8, and 20-21 above, and Choudhry et al. (U.S. Patent 8,185,543) as applied to claims 9-11 and 13-15 above, and further in view of Stein et al. (U.S. PGPUB 2017/0105048).
29.	Regarding claim 12, Moxley and Choudhry do not explicitly teach a system comprising:
A)  wherein the mapping table comprises a neural network defining links between each available video segment and a plurality of video content descriptors.
	Stein, however, teaches “wherein the mapping table comprises a neural network defining links between each available video segment and a plurality of video content descriptors” as “the video information can be analyzed, stored and indexed according to any known or to be known computational analysis technique or algorithm, such as, but not limited to, cluster analysis, data mining, Bayesian network analysis, Hidden Markov models, artificial neural network analysis, logical model and/or tree analysis, and the like” (Paragraph 79).
	The examiner further notes that the secondary reference of Stein teaches the concept of the use of a neural network to index videos.  The combination would result in the index (i.e. mapping table) of Choudhry to be based on a neural network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Stein’s would have allowed Moxley’s and Choudhry’s to provide a method that expands on the types of methodologies to index videos, as noted by Stein (Paragraph 79).
30.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moxley et al. (U.S. PGPUB 2014/0280089) as applied to claims 1, 6-8, and 20-21 above, and further in view of Pappu et al. (U.S. PGPUB 2020/0084519)
31.	Regarding claim 16, Moxley does not explicitly teach a system comprising:
A)  wherein the software further causes the processor to: receive a video segment; 
B)  run a first process to identify one or more video segment descriptors related to the received video segment; and 

D)  wherein the mapping table links the received video segment to one or more video content descriptors; 
E)  wherein the one or more video content descriptors are selected from a list of searchable video content descriptors.
	Pappu, however, teaches “wherein the software further causes the processor to: receive a video segment” as “FIG. 5 presents process 500 for feature extraction from video modality 120 in accordance with some embodiments presented herein. Process 500 may include obtaining (at 510) frames associated with video modality 120 of video content 110.  Process may include segmenting (at 520) the frames into different "shots". A shot may include a set of frames within a common boundary or a continuous scene. For instance, a shot may include a sequence of frames of a scene without a break or other transition frames for cutting, fading, dissolving, and/or wiping to a different scene. Process 500 may include selecting (at 530) one or more keyframes for each shot. The keyframes may correspond to frames of shot that clearly present the visual elements of a shot. In some embodiments, the keyframes may be selected based on a stillness metric and/or quality metric. A video processing library (e.g., Hecate) may be used to detect shot boundaries, discard low-quality frames, and/or select non-duplicate keyframes” (Paragraphs 49-50), “run a first process to identify one or more video segment descriptors related to the received video segment” as “Process 500 may include identifying (at 540) visual elements from the one or more keyframes. A classifier with a vocabulary of classes or concepts that include objects, scenes, and/or other visual descriptors (e.g., colors, shapes, etc.) may be used to produce (at 550) annotations that identify some of the visual elements within the one or more keyframes. Each annotation may be a word that describes an identified visual element. The classifier may also assign a confidence score to each annotation or identified visual element. The confidence score may represent a degree to which a visual element in one or more keyframes matches to a class or concept in the classifier vocabulary. The confidence score may also be based on the amount of time or the number of keyframes in which a visual element appears” (Paragraph 51), “run a second process, based on the video segment descriptors, using Artificial Intelligence, to create a mapping table” as “The tags 150 may be added (at 4) to video content 110 as metadata. The metadata may identify the topics and/or contextual relevance of video content 110. For instance, news related video content may be labeled with tags "politics", "foreign policy", and "president". The metadata may “wherein the mapping table links the received video segment to one or more video content descriptors” as “The tags 150 may be added (at 4) to video content 110 as metadata. The metadata may identify the topics and/or contextual relevance of video content 110. For instance, news related video content may be labeled with tags "politics", "foreign policy", and "president". The metadata may also be used to index video content 110 for search purposes” (Paragraph 21) and “Each segment may be locally labeled with different tags to better identify the relevance of each segment, and also to allow for searching or indexing within video content 110” (Paragraph 31), “wherein the one or more video content descriptors are selected from a list of searchable video content descriptors” as “The tags 150 may be added (at 4) to video content 110 as metadata. The metadata may identify the topics and/or contextual relevance of 
	The examiner further notes that the secondary reference of Pappu teaches the concept detecting various features of videos (including objects) (i.e. the use of a first process) that is then used to determine tags for the video based on a comparison against a tag taxonomy (i.e. a list of searchable video content descriptors).  Such tags are used to index (i.e. a mapping table) the videos for future searching purposes.  Such a tags are created in an automated manner (i.e. using undefine AI) for subsequent indexing (i.e. creation of a mapping table). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Pappu’s would have allowed Moxley’s to provide a method for more accurately tagging videos, as noted by Pappu (Paragraph 3).

	Regarding claim 17, Moxley does not explicitly teach a system comprising:

	Pappu, however, teaches “wherein the first process comprises one or more of: an object detection algorithm; a face detection algorithm; a sentiment detection algorithm; a context detection algorithm; a semantic detection algorithm; a category detection algorithm; an emotion detection algorithm; a locale detection algorithm; a demographic detection algorithm; an action detection algorithm; a time-of-day detection algorithm; a season-of-the-year detection algorithm; and a weather detection algorithm” as “Process 500 may include identifying (at 540) visual elements from the one or more keyframes. A classifier with a vocabulary of classes or concepts that include objects, scenes, and/or other visual descriptors (e.g., colors, shapes, etc.) may be used to produce (at 550) annotations that identify some of the visual elements within the one or more keyframes” (Paragraph 51).
	The examiner further notes that a classifier that is used to identify objects teaches the claimed object detection algorithm.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Pappu’s would have allowed Moxley’s to provide a method for more accurately tagging videos, as noted by Pappu (Paragraph 3).
32.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moxley et al. (U.S. PGPUB 2014/0280089) as applied to claims 1, 6-8, and 20-21 above, and further in view of Tubular (Article entitled “The Advanced YouTube Search Guide:  Tips & Tricks to Dive Deeper into Youtube’s Search Results”, by Tubular, dated 20 July 2012).
33.	Regarding claim 18, Moxley does not explicitly teach a system comprising:
A)  wherein the content query comprises one or more negative associations; 
B)  wherein the one or more negative associations restricts identification of any video segments, of the plurality of available video segments, related to the one or more negative associations.
	Tubular, however, teaches “wherein the content query comprises one or more negative associations” as “- operator to force the search results to omit your second search phrase.  The one turns particularly handy if your search results are “wherein the one or more negative associations restricts identification of any video segments, of the plurality of available video segments, related to the one or more negative associations” as “- operator to force the search results to omit your second search phrase.  The one turns particularly handy if your search results are flooded with some popular results…Likewise, you can force the search results to omit any particular filter, if you use a comma.  For example, if you don’t want to see channels in your search results, you can type [your search term, -channel]:” (Pages 3-4).
	The examiner further notes that the secondary reference of Tubular teaches the concept of using negative operators in video queries (see use of the “-“ operator) that results in restricting search results directed towards the search term(s) encompassed within such an operator.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Tubular’s would have allowed Moxley’s to provide a method for allowing users to filter out undesired video search results, as noted by Tubular (Page 3).
34.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moxley et al. (U.S. PGPUB 2014/0280089) as applied to claims 1, 6-8, and 20-21 above, and further in view of Mehanna et al. (U.S. PGPUB 2013/0066896).
35.	Regarding claim 19, Moxley does not explicitly teach a system comprising:
A)  wherein the retrieved information related to the content query comprises a record of relevant video content descriptors previously determined for a same or similar content query; and 
B)  wherein processing the retrieved information further comprises extracting one or more video content descriptors from the retrieved record.
	Mehanna, however, teaches “wherein the retrieved information related to the content query comprises a record of relevant video content descriptors previously determined for a same or similar content query” as “Typically, when a user misspells a search query, the search engine provider compares the misspelled search query with frequently encountered misspelled search queries stored in a query log. In turn, the frequently encountered misspelled search queries are associated with their correctly spelled search query counterparts in the query log. If the misspelled search query matches one of the frequently encountered misspelled search queries in the query log, the misspelled search query is associated with the correctly spelled search query counterpart, and a set of search suggestions is returned to the user. This method works fairly well with commonly misspelled search queries whether they are complete search queries or portions of search queries” (Paragraph 1) and “wherein processing the retrieved information further comprises extracting one or more video content descriptors from the retrieved record” as “Typically, when a user misspells a search query, the search engine provider compares the misspelled search query with frequently encountered 
	The examiner further notes that the secondary reference of Mehanna teaches the concept of the use of a query log (i.e. record) that houses query suggestions associated with queries.  Moreover, Mehanna teaches the extraction of such a query suggestion to subsequently modify a same query.  The combination would result in the use of a log (i.e. record) to output previously ascertained video content descriptors for the same query in Moxley.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Mehanna’s would have allowed Moxley’s to provide a method for outputting suggestions to modify the same queries that have been previously modified, as noted by Mehanna (Paragraph 1).
Conclusion
36.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2016/0179961 issued to Wu et al. on 23 June 2016.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to refine queries).
U.S. PGPUB 2021/0042374 issued to Davis et al. on 11 February 2021.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to refine queries).
U.S. PGPUB 2005/0065774 issued to Doganata et al. on 24 March 2005.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to refine queries).
U.S. PGPUB 2013/0282747 issued to Cheng et al. on 24 October 2013.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to refine queries).
Contact Information
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

February 18, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168